Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 12 are objected to because of the following informalities:  
For clarity, claim 10 should be changed as follows --A fishing rod and reel holder which comprises a means for selectively balancing and supporting a fishing rod and reel in a raised position above said base support, includes base support with vertical leg in an offset position, extending to horizontal arm ending in a sensitivity hoop, then connected to second sensitivity hoop connected to rod cradle. 
The claim should only be one sentence.
For clarity, claim 12 should be changed as follows --The fishing rod holder of claim 10, the fishing rod holder wherein the base foot, elongated with curved extension arm at base foot, curving away from outside edge upward and toward middle of base foot approximately 5 inches, then a hollow compression coil connected to base foot curved extension arm by fastening to with two specifically and uniquely designed washers positioned one on the inside, the other on the outside of compression coil, thereby connecting compression coil to curved extension arm held in place by screw and wing nut. 
The claim should only be one sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "a means for selectively balancing and supporting a fishing rod and reel in a raised position above said base support, includes base support with vertical leg in an offset position, extending to horizontal arm ending in a sensitivity hoop, then connected to second sensitivity hoop connected to rod cradle.". It is confusing that the means for selectively balancing and supporting a fishing rod and reel in a raised position above said base support includes the base support. Thus, it is unclear what structures are encompassed by the base support, and what structures the means for selectively balancing and supporting a fishing rod and reel in a raised position above said base support encompasses. Further, it is unclear whether “with vertical leg in an offset position, extending to horizontal arm ending in a sensitivity hoop, then connected to second sensitivity hoop connected to rod cradle” refers to structure of the means or of the base support.
	For example: A fishing rod and reel holder which comprises a base support connected to a vertical leg, said vertical leg in an offset position in relation to the base support, said vertical leg extending to a horizontal arm, said horizontal arm ending in a sensitivity hoop, said sensitivity hoop connected to a second sensitivity hoop, and said second sensitivity hoop being connected to a rod cradle, said rod cradle selectively balancing and supporting a fishing rod and reel in a raised position above said base support.
Claim 11 recites the limitation "wherein means for selectively balancing and supporting a fishing rod and reel in a raised position above the base support includes a generally U shaped cradle of claim 10". There is insufficient antecedent basis for this limitation in the claim since a U shaped cradle was not mentioned in claim 10. It is unclear whether the U shaped cradle refers to the rod cradle in claim 10.
Further, in claim 10 the means is recited as including base support with vertical leg in an offset position and in claim 11 the means is recited as including a generally U shaped cradle. It is unclear what structure the means encompasses.
Claim 11 recites the limitation "having two mutually space apart fingers". It is unclear whether this limitation refers to structure of the means or of the U shaped cradle. 
Claim 11 recites the limitation "the cradle being loosely suspended above base support for balancing rod and reel at the center fulcrum point". There is insufficient antecedent basis for “the center fulcrum point” since it has not been previously recited and it is unclear what structure it is referring to. 
	Claims 12 and 13 depend from each other. Claim 12 should depend from either claim 10 or claim 11.
Claim 12 recites the limitation "wherein the base foot" in line 1. There is insufficient antecedent basis for “the base foot” in the claim.
Claim 12 recites the limitation "curving away from outside edge upward" in line 2. It is unclear what structure the outside edge refers to.
Claim 13 recites the limitation "wherein said means for selectively and resiliently supporting a fishing rod in a raised position on the base foot includes" in lines 1-2. There is insufficient antecedent basis for “said means” in the claim.
Claim 13 recites the limitation "the rod therein" in line 4. There is insufficient antecedent basis for “the rod” in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (U.S. Patent No. 3,186,666).
For claim 10, as best understood, Williams discloses a fishing rod and reel holder (as shown in Fig. 1) which comprises a means (Col. 2, lines 17-22: 11) for selectively balancing and supporting a fishing rod and reel in a raised position above said base support (Col. 2, lines 1-5: 1), includes base support with vertical leg (14) in an offset position (in relation to the rod sections 2, 3), extending to horizontal arm (12) ending in a sensitivity hoop (one coil of the tension spring 18), then connected to second sensitivity hoop (a second coil of the tension spring 18) connected to rod cradle (20). Rod cradle provides ability to selectively balance rod and reel (22) at a center fulcrum, thereby allowing visible movement, up down or to the side to be visibly recognizable by the lightest tension variation on fishing line (as shown in Fig. 1). 
For claim 11, as best understood, Williams discloses the fishing rod holder of claim 10, wherein means (Col. 2, lines 17-22: 11) for selectively balancing and supporting a fishing rod and reel in a raised position above the base support includes a generally U shaped cradle (Fig. 1: 20) of claim 10, having two mutually space apart fingers (Fig. 1: 30, 31), the cradle being loosely suspended above base support for balancing rod and reel (22) at the center fulcrum point creating ultimate sensitivity to reflect any variation of fishing line tension by freely moving up, down or side to side (as shown in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Vojinov (U.S. Patent No. 3,216,144, as previously cited in PTO-892 on 10/1/2021).
For claim 12, as best understood, Williams discloses as stated in claim 13, the fishing rod holder wherein the base foot (Fig. 1: 2, 3), elongated with curved extension arm (11) at base foot, curving away from outside edge upward and toward middle of base foot (as shown in Fig. 1), then a hollow compression coil (Fig. 1: 17, 18) connected to base foot curved extension arm (such that the coil is secured through the section 12).
Williams fails to specifically show curving away from outside edge upward and toward middle of base foot approximately 5 inches and a hollow compression coil connected to base foot curved extension arm fastening to with two specifically and uniquely designed washers positioned one on the inside, the other on the outside of compression coil, thereby connecting compression coil to curved extension arm held in place by screw and wing nut. This provides ability to adjust both laterally and horizontally the desired angle of fishing rod and reel.
However, Vojinov teaches a fishing rod and reel holder includes a hollow compression coil connected by fastening with washers (Col. 2, line 7-8) to section 12 thereby connecting compression coil to curved extension arm held in place by screw and wing nut (26, 28, 30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing rod holder of Williams to include the washers, screw and wing nut as taught by Vojinov for the advantage of removably securing the compression coil.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing rod holder of Williams to include the curved extension arm (11) curving away from outside edge upward and toward middle of base foot approximately 5 inches in order to position the fishing rod a distance above the base foot, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 13, as best understood, Williams as modified by Vojinov discloses the fishing rod holder of claim 12, wherein said means for selectively and resiliently supporting a fishing rod in a raised position on the base foot includes, a hollow compression coil (Williams Fig. 1: 17, 18) of claim 12, with predetermined number of longitudinally spaced apart windings with predetermined spacing there between said hollow compression coil open to receiving end being adapted to receive the rod therein (Williams as shown in Fig. 1: coil 17 ending in hook 20). 

Response to Arguments
Applicant’s arguments with respect to claims 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643                                                                                                                                                                                             
/PETER M POON/           Supervisory Patent Examiner, Art Unit 3643